DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	4
II. Priority	4
I. Pertinent Prosecution History	5
II. Claim Status	5
III. Reissue Requirements	6
IV. Specification Objections	7
V. Claim Interpretation	9
A.	Lexicographic Definitions	10
B.	35 U.S.C § 112 6th Paragraph	10
(1)	Functional Phrase – “Controller I”	11
(2)	Functional Phrase – “Controller II”	16
VI. Claim Rejections – 35 U.S.C. § 112	21
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	21
(1)	New Matter/Written Description	21
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	25
VII. Claim Rejections - 35 USC § 251	28
A.	New Matter	28
VIII. Double Patenting	29
A.	U.S. Reissue Application No. 16/813,139	30
IX. Claim Rejections – 35 USC § 103	36
A.	Claims 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Giesberts et al. (U.S. Publication No. 2004/0160984)(“Giesberts”) in view of Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”).	37
X. Response to Arguments	66
A.	Oath/Declaration Objection(s)	66
B.	Specification Objection(s)	67
C.	Drawings Objection(s)	67
D.	Claim Objection(s)	67
E.	Claim Interpretation - 35 U.S.C. § 112, Sixth Paragraph, Invocation	68
F.	35 U.S.C. § 112 Rejections	70
(1)	35 U.S.C. § 112, First Paragraph, Rejections	70
(2)	35 U.S.C. § 112, Second Paragraph, Rejections	72
G.	35 U.S.C. § 251 Rejections	72
(1)	Oath/Declaration Rejection	72
(2)	New Matter	73
H.	Obvious Double Patenting Rejections	73
I.	35 U.S.C. § 103 Rejections	73
(1)	Independent Claims 9, 13, 17 and 21	73
(2)	Dependent Claims 10-12, 14-16, 18-20 and 22-24	74
XI. Conclusion	75
























Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant filed the instant continuation application 16/839,617 (“‘617 Cont Reissue Application”) on 03 April 2020 for U.S. Reissue Application 16/813,139 (“‘139 Reissue Application”), filed 09 March 2020 for U.S. Application No. 14/325,276 (“‘276 Application"), filed 07 July 2017, now U.S. Patent No.10,057,729 (“‘729 Patent”), issued 21 August 2018, which is a continuation of U.S. Application No. 11/327,472 (“‘472 Application"), filed 09 January 2006, now U.S. Patent No. 8,842,695 (“‘695 Patent”), issued 23 September 2014, and which claims foreign priority to Korean Patent Application Nos. 10-2005-087443, filed 20 September 2005 (“KRA ‘443”) and 10-2005-001893, filed 07 January 2005 (“KRA ‘893”).
The ‘617 Cont Reissue Application is also a reissue application of the ‘729 Patent.
Thus, the Examiner concludes that for examination purposes the instant ‘617 Cont Reissue Application claims a priority date of 07 January 2005.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘617 Cont Reissue Application on 03 April 2020. The Examiner finds that the instant ‘617 Cont Reissue Application included a preliminary amendment to the claims (“April 2020 Claim Amendment”); and Remarks (“April 2020 Remarks”). The April 2020 Claim Amendment includes an amendment: canceling original claims 1-8; and adding new claims 9-24.
The Office issued a non-Final Office action on 25 January 2022 (“Jan 2022 Non-Final Office Action”). In particular, the Jan 2022 Non-Final Office Action provided rejections for claim 9-24 (“Rejected Claims”) under 35 U.S.C. §§ 103, 112, 251 and Obvious Double Patenting. 1
On 18 April 2022, Applicant filed a “Response to Non-Final Office Action” (“April 2022 Applicant Response”). The April 2022 Applicant Response contained: “Remarks,” “Amendments to the Specification” (“April 2022 Spec Amendment”), and “Amendments to the Claims”(“April 2022 Claim Amendment”) including: canceled original claims 1-8; amended new claims 9, 11, 13, 15, 17, 19, 21 and 23; and previously presented new claims 10, 12, 14, 16, 18, 20, 22 and 24. 

Claim Status
The Examiner finds that the claim status in the instant ‘617 Cont Reissue Application is as follows:
Claim(s)	1-8					(Original and canceled)
Claim(s)	9, 11, 13, 15, 17, 19, 21 and 23	(New and amended)
Claim(s)	10, 12, 14, 16, 18, 20, 22 and 24	(New and previously presented)

Thus, the Examiner concludes that claims 9-24 are pending (“Pending Claims”) in the instant ‘617 Cont Reissue Application. Claims 9-24 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘729 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(d)(3).

The Examiner further notes that all amendments to the instant ‘617 Cont  Reissue Application must comply with 37 CFR 1.173(b)-(g).

Specification Objections2
The disclosure is objected to because of the following informalities:
In the April 2022 Spec Amendment, c.8, ll.20-25 of the ‘695 Patent now reads

    PNG
    media_image1.png
    157
    421
    media_image1.png
    Greyscale

(April 2022 Spec Amendment at 2 (“Fig 3A Spec Amendment”)). The Examiner finds that line 3 of the Fig 3A Spec Amendment is objected to because line 3 of the Fig 3A Spec Amendment should instead be:
“the present invention. With reference to FIG. 3A, a” or
[Emphasis on amendment from “comma” to “period” and “period to comma.”].
Appropriate correction is required.

In addition, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
The Examiner finds that the ‘729 Patent does not sufficiently disclose the claimed invention of the April 2022 Claim Amendment. Specifically, Figure 9A indicates element 910 in which the ‘729 Patent describes as a MAC Header having “PacketInfo” field and an “Length” field. (‘729 Patent at c.13, ll.74-22). In addition, Figure 9A indicates element 920 in which the ‘729 Patent describes as the “MAC payload.”. However, it seems that Figure 9A and disclosure the explanation thereof is not consistent with the claimed invention. To support the 
    PNG
    media_image2.png
    261
    1229
    media_image2.png
    Greyscale
Examiner’s position, in examination of Figure 9A below, the Examiner finds that elements 910, 920 are both the same element with each having a MAC Header portion (i.e., “Length Field” and “PacketInfo Field”) and a “MAC payload” portion (i.e., Security Layer Packets.” The Examiner finds that the “PacketInfo Field” is further defined by Figure 9B. Thus, while the claimed invention does seem to be disclosed in the drawings, the specification of the ‘729 Patent does not sufficiently described the invention in Figure 9A, nor the claim requirements of the April 2022 Claim Amendment.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 13-16 and 21-24 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:
Functional Phrase – “Controller I” 
A first means-plus-function phrase is recited in claim 13 (and included in each of dependent claims 14-16) which recites “a controller …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 13 expressly recites:
a controller … configured to:
receive, via the RF unit, the MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field, and
identify said each one part among the at least n parts, based on the identifier field associated with the terminal in the one info field [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. The Examiner further notes that the specification of the ‘729 patent does not define or otherwise use the term “controller” and thus the specification of the ‘729 patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “controller” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple controller would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller …” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller …” is a generic placeholder having no specific structure associated therewith. Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP21 the Examiner	 finds that claimed function(s) is:
[R]eceiv[ing], via the RF unit, the MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field, and

[I]dentify[ing] said each part among the at least n parts, based on [sic] the identifier field associated with the terminal in the one info field

Because FP1 recites the above recited functions, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 1
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘729 patent discloses,
FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention

(‘729 Patent at c.7, ll.7-9); and
A description will now be made of structures of an ANTS and an AT according to an exemplary embodiment of the present invention,

FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention. With reference to FIG. 12, a detailed description will now be made of structures of an ANTS and an AT according to an embodiment of the present invention.

(Id. at c.14, l.65 – c.15, l.5; see Figure 12).

Next, a structure and operation of an AT 1200 will be described. The AT 1200 corresponds to the AT 100 of FIG. 1, but is not limited thereto. In the AT 1200, a radio frequency (RF) unit 1201 frequency-down-converts an RF signal received from an antenna into a baseband signal, and outputs the baseband signal to a demodulator 1202. The demodulator 1202 demodulates the baseband signal modulated during its transmission, and outputs the demodulated data to a decoder 1203. The decoder 1203 decodes the demodulated data encoded during its transmission, and outputs the decoded data to an AT controller 1204 together with a CRC error check result. The RF unit 1201, the demodulator 1202 and the decoder 1203 comprise a reception data processor.

The AT controller 1204 controls the operations of FIGS. 5, 8 and 11, using the data received at the reception data processor. That is, for a multiuser packet, the AT controller 1204 performs a control operation of processing its own multiuser packet transmitted thereto. Description of other control operations performed by the AT controller 1204 will be omitted for clarity and conciseness.

(Id. at c.14, l.65 – c.15.52; see Figures 11, 12). The Examiner finds that the AT 1200 includes the RF unit 1201, the demodulator 1202 and the decoder 1203 that comprise a reception data processor (Id.) Th Examiner finds that the ‘729 Patent discloses the AT controller 1204 “control[ling] the operations of FIGS. 5, 8 and 11.” (‘729 Patent at c.15, ll. 48-52; see Figure 

    PNG
    media_image3.png
    140
    261
    media_image3.png
    Greyscale
12). The ‘729 Patent discloses Figure 11 providing the “process of analyzing a format of a received multiuser packet by an AT.” (Id. at c.14, ll.15-21). Specifically, Figure 11 illustrates step 1104, shown above, stating the step “RECEIVE[s] [the] iTH Length FIELD AND PacketInfo FIELD” and  “ANALYZE[S] RX AT OF PACKET #i.” The ‘729 Patent describes the step stating,
However, if it is determined in step 1102 that the read value does not equal ‘00000000’, the AT checks format information and a receiving AT's ID for the ith user packet corresponding to a read ith PacketInfo field for the read ith Length field in step 1104.

(‘729 Patent at c.14, ll.39-43). While the Examiner recognizes that the AT controller 1204 checks and/or analyzes the receiving AT’s terminal ID of the ith user packet, the Examiner does not find any further operation or identification steps being based upon the AT’s terminal ID. The Examiner finds that the process of Figure 11 moves on to utilizing the ith Length field to for further processing, not the receiving AT’s terminal ID. Even though the ‘729 Patent provides an overview and “AT Controller” box for receiving data, the Examiner finds insufficient disclosure to any special programming and/or algorithms that specifically identifies said each part of the at least n parts based upon the identifier field.
However, the Examiner finds that the ‘729 Patent states,
The method further comprises the steps of determining whether address information of the AT is included in the MAC header of the received multiuser packet, and extracting data indicated by the MAC header from the MAC payload of the multiuser packet if the address information of the AT is included in the MAC header.

(Id. at c.5, ll.37-42). From this perspective, the Examiner finds that the “address information of the AT” is equivalent to the “identifier field associated with the terminal ID” and the identification step might potentially  be an extraction step of the data.
Thus, for claim 13, the Examiner concludes that the claimed functions and the ‘729 Patent fail to clearly link and associate corresponding structure to the function of FP1.3 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware/software receiving MAC packet including at least n parts on a channel…, and extracting said each part of the at least n parts based upon the identifier field, or its equivalent, respectively. 4

Functional Phrase – “Controller II”
A first means-plus-function phrase is recited in claim 21 (and included in each of dependent claims 22-24) which recites “a controller …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 21 expressly recites:
a controller … configured to:
generate a MAC packet including at least n parts, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with a terminal is included in the one info field, and
transmit, via the transmission reception unit, the MAC packet including the at least n parts on a channel [emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. The Examiner further notes that the specification of the ‘729 patent does not define or otherwise use the term “controller” and thus the specification of the ‘729 patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “controller” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a simple controller would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller …” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller …” is a generic placeholder having no specific structure associated therewith. Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner	 finds that claimed function(s) is:
[G]enerat[ing] a MAC packet including at least n parts, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with a terminal is included in the one info field, and

[T]ransmit[ting], via the transmission reception unit, the MAC packet to a plurality of terminals on a channel

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘792 patent discloses,
FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention

(‘729 Patent at c.7, ll.7-9); 
A description will now be made of structures of an ANTS and an. AT according to an exemplary embodiment of the present invention,

FIG. 12 is a block diagram illustrating structures of an ANTS and an AT according to an exemplary embodiment of the present invention. With reference to FIG. 12, a detailed description will now be made of structures of an ANTS and an AT according to an embodiment of the present invention.

A structure and operation of an ANTS 1210 will first be described herein below. The ANTS 1210 corresponds to the ANTS 110 shown in FIG. 1, but is not limited thereto. An ANTS controller 1211 controls a process of generating a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9. A data queue 1213 stores user data received from an upper node 1212 separately for individual users. For example, the upper node 1212 corresponds to the ANC 120 of FIG. 1. The ANTS controller 1211 detects the data stored in the data queue 1213, and performs a control operation of generating and transmitting a multiuser packet according to characteristics of the data before transmission.

That is, the ANTS controller 1211 controls transmission of the data stored in the data queue 1213. When transmitting a single user packet, the ANTS controller 1211 outputs data stored in only one data queue to a data generation and transmission/reception unit 1214. However, when transmitting a multiuser packet, the ANTS controller 1211 reads data from a plurality of data queues 1213 and outputs the read data to the data generation and transmission/reception unit 1214 in order to generate a multiuser packet with a format shown in FIGS. 2, 3, 6 and 9 using user data stored in the plurality of data queues 1213 before transmission. Then the data generation and transmission/reception unit 1214 generates a transmission burst under the control of the ANTS controller 1211, and transmits the transmission burst through a corresponding wireless band.

(Id. at c.14, l.65 – c.15, l.33; see Figure 12). The Examiner finds that the ANTS controller 1211 provides the information to a data generation and transmission/reception unit 1214 which generates data in a certain format as indicated by Figures 2, 3, 6 and 9. (Id.) Specifically, the Examiner finds that the ‘729 Patent discloses the data generation and transmission/reception unit 1214 performs both the data generation in the format indicated by Figures 2, 3, 6 and 9 and then transmits the generated data in burst. In light of the structure of the MAC packet of the claim requirement of claim 21, the Examiner finds that Figure 9 is the MAC packet structure that is generated. 5
	However, the Examiner can find only one transmission device (i.e., data generation and transmission/reception unit 1214) and only one controller (i.e., in the ANTS controller 1211) in the ANTS 1210 structure. (See ‘729 Patent at c.14, l.65 – c.15, l.33; Figure 12). The Examiner cannot find any disclosure to a transmission device independent and different from the data generation and transmission/reception unit 1214. 
Thus, for claim 21, the Examiner concludes that the claimed functions and the ‘729 Patent fail to clearly link and associate corresponding structure to the function of FP1.6 In this light and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed functions as simply hardware/software generating a MAC packet in the format resembling Figure 9 and transmitting it, or its equivalent, respectively.7

Claim Rejections – 35 U.S.C. § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


New Matter/Written Description
Claims 9-16, 19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the limitations of claim 9 and 13, the Examiner finds that the recitations to
identifying said each part among the at least n parts, based the identifier field associated with the terminal in the one info field 

(April 2022 Claim Amendment at claim 9; emphasis added); and 

a controller configured to… identify said each part among the at least n parts, based the identifier field associated with the terminal in the one info field


    PNG
    media_image3.png
    140
    261
    media_image3.png
    Greyscale
(April 2022 Claim Amendment at claim 13; emphasis added) are insufficiently described in the original specification. First, the Examiner finds insufficient support for the claim requirements in the ‘729 Patent as indicated by Applicant in the “Claim Support Table.” (See April 2022 Applicant Response at 30). Specifically, the Examiner finds that the ‘729 Patent does not sufficiently disclose identifying any part of the at least n part of a MAC packet based upon the identifier field associated with the terminal in the one info field of the MAC packet. To support the Examiner’s position, the Examiner finds that the ‘729 Patent discloses an AT 1200 comprising: a radio frequency (RF) unit 1201 which converts an RF signal into a baseband signal; a demodulator 1202 which demodulates the baseband signal; a decoder 1203 which decodes the demodulated data; and a AT controller 1204 which “controls the operations of FIGS. 5, 8 and 11.” (‘729 Patent at c.15, ll. 34-50; see Figure 12). From this perspective, the Examiner finds that Figure 11 is the embodiment of the MAC Payload operations performed on the decoded data.
The ‘729 Patent discloses Figure 11 providing the “process of analyzing a format of a received multiuser packet by an AT.” (Id. at c.14, ll.15-21). Specifically, Figure 11 illustrates step 1104, shown above, stating the step “RECEIVE[s] [the] iTH Length FIELD AND PacketInfo FIELD” and  “ANALYZE[S] RX AT OF PACKET #i.” The ‘729 Patent describes the step stating,
However, if it is determined in step 1102 that the read value does not equal ‘00000000’, the AT checks format information and a receiving AT's ID for the ith user packet corresponding to a read ith PacketInfo field for the read ith Length field in step 1104.

(‘729 Patent at c.14, ll.39-43). While the Examiner recognizes that the AT controller 1204 checks and/or analyzes the receiving AT’s terminal ID of the ith user packet, the Examiner does not find any further operation or identification steps being based upon the AT’s terminal ID. The Examiner finds that the process of Figure 11 moves on to utilizing the ith Length field to for further processing, not the receiving AT’s terminal ID.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a base station including identifying said each part among the at least n parts, based the identifier field associated with the terminal in the one info field.

With respect to the limitations of claims 11, 15, 19 and 23, the Examiner finds that claims 11, 15, 19 and 23 recite,
wherein a presence and a length of the padding are identified based on a size of a MAC protocol data unit (PDU)

(April 2020 Claim Amendment, emphasis added).  The Examiner finds that the ‘729 Patent discloses Figures 2A, 3A, 6A and 9A as being a “format of a multiuser packet.” (‘729 Patent at c.6, ll.314-33, 38-40, 50-52, 62-64; c.7, ll.33-35; c.8, ll.20-22; c.10, ll.27-29; c.12, ll.65-67). In addition, the Examiner finds that the ‘729 Patent discloses “add[ing] enough ‘0’ – padding to fill up empty space of the MAC payload… completing the generation of the multiuser packet. (Id. at c.9, ll.34-36). However, the Examiner finds insufficient disclosure to the format of multiuser packet or the MAC payload as specifically being a MAC protocol data unit (PDU).
	In addition, while the ‘729 Patent discloses the padding functionality as part of the generation of the multiuser packet, the Examiner finds insufficient disclosure to any identification of a presence or length of the padding based on the size of the MAC-PDU or multiuser packet.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a base station including identifying a presence and a length of the padding based on a size of a MAC protocol data unit (PDU).

With respect to the limitations of claim 21, the Examiner finds that claim 21 recites,
the base station comprising:

a transmission/reception unit; and

a controller and configured to:

generate a MAC packet…; and 

transmit, via the transmission/reception unit, the MAC packet

(April 2020 Claim Amendment, emphasis added).  The Examiner finds that the ‘729 Patent discloses the ANTS controller 1211 providing information to a data generation and transmission/reception unit 1214 which generates data in a certain format as indicated by Figures 2, 3, 6 and 9 and transmits through a corresponding wireless band . (‘729 Patent at c.14, l.65 – c.15, l.33; see Figure 12). Specifically, the Examiner finds that the ‘729 Patent discloses the data generation and transmission/reception unit 1214 performs both the data generation in the format indicated by Figures 2, 3, 6 and 9 and then transmits the generated data in burst. In light of the structure of the MAC packet of the claim requirement of claim 21, the Examiner finds that Figure 9 is the MAC packet structure that is generated. 8 
However, the Examiner can find only one transmission device (i.e., data generation and transmission/reception unit 1214) and only one controller (i.e., in the ANTS controller 1211) in the ANTS 1210 structure. (See ‘729 Patent at c.14, l.65 – c.15, l.33; Figure 12). The Examiner cannot find any disclosure to a transmission device independent and different from the data generation and transmission/reception unit 1214.
Thus, as such, the Examiner concludes that there is insufficient indication in the specification that Applicant had possession of a base station including a transmission/reception unit and a separate controller, in which the controller generates a MAC packet…; and transmits the MAC packet instead of the transmission/reception unit

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  11, 13-16, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to the limitations of claims 11, 15, 19 and 23, the Examiner finds that claims 11, 15, 19 and 23 recite,
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU)

(April 2020 Claim Amendment, emphasis added).  The Examiner finds that the ‘729 Patent discloses Figures 2A, 3A, 6A and 9A as being a “format of a multiuser packet.” (‘729 Patent at c.6, ll.314-33, 38-40, 50-52, 62-64; c.7, ll.33-35; c.8, ll.20-22; c.10, ll.27-29; c.12, ll.65-67). In addition, the Examiner finds that the ‘729 Patent discloses “add[ing] enough ‘0’ – padding to fill up empty space of the MAC payload… completing the generation of the multiuser packet. (Id. at c.9, ll.34-36). Since the ‘729 Patent has insufficient discourse a MAC-PDU, the Examiner finds it unclear and indefinite to what exactly the MAC-PDU is. Further clarification is required to either provide proper antecedent basis or further differentiate the respective claim elements.
The Examiner is examining this limitation as a “multiuser packet” or “MAC payload” as disclosed in the  ‘729 Patent, respectively.

With respect to claims 13-16 and 21-24, the claim elements “controller” (i.e., FP1 and FP2) are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “controller(s),” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘729 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See §§ V.B.(1)-(2) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 14-16 and 22-24 are similarly rejected based on their dependency from independent claims 13 and 21.

The Examiner finds that because claims 11, 13-16, 19 and 21-24 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 251
New Matter
Claims 9-24 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of an apparatus and method for transmitting and receiving a multiuser MAC packet with the claims requirements as set forth above. (See § VI.A supra for further explanation).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Reissue Application No. 16/813,139
Claims 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 3, 3, 4, 7, 7, 7, 8, 1, 1, 1, 2, 5, 5, 5 and 6, respectively, (“‘139 ODP Claims”) of copending reissue Application No. 16/813,139 (“‘139 RI Application”) in view of Giesberts et al. (U.S. Publication No. 2004/0160984)(“Giesberts”) and Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”). 
With respect to the limitations of claims 9, 12, 13, 16, 17, 20, 21 and 24, although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the pending claims 9, 12, 13, 16, 17, 20, 21 and 24 are identical or similar and/or covered by the ‘139 ODP Claims. The Examiner finds that claims 9, 12, 13, 16, 17, 20, 21 and 24 of the ‘617 Reissue Application have essentially the same claim requirements as the ‘139 ODP Claims, just somewhat broader and narrower. In addition, where claims 9, 12, 13, 16, 17, 20, 21 and 24 of the ‘617 Reissue Application and the ‘139 ODP Claims are not exactly the same, the Examiner finds that claims 9, 12, 13, 16, 17, 20, 21 and 24 of the ‘617 Reissue Application would be obvious variants to one of ordinary skill in the art based on engineering expediency of the ‘139 ODP Claims.
The Examiner finds that the ‘139 ODP Claims disclose all the limitations, as set forth above, except for specifically calling for the MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part; and the one info field being one octet.
a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field

However, a terminal/base station and method for transmitting/receiving a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part; and the one info field being one octet is known in the art. 

    PNG
    media_image4.png
    618
    1270
    media_image4.png
    Greyscale
From this perspective, the Examiner finds that Giesberts discloses a Multi-User MAC Layer packet format. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13). Specifically, the Examiner finds that Giesberts illustrates the Multi-User MAC Layer packet format in Figure 3, included above. In analysis of Figure 3 of Giesberts below, the Examiner finds that Giesberts discloses M  MAC Layer LLC subpackets 301(1) – 301(M) being consecutively concatenated. (Id. at Figures 3 and 13) The Examiner finds that Giesberts discloses each M Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)) comprising a MAC Header portion 303(n), or 1314(n), and MAC subframe portion 316(n), or 1315)(n). The Examiner finds that the MAC Headers 303(n), or 1314(n), are placed adjacent to the MAC subframe portion 316(n), or 1315)(n), within the Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)). 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated as described in Giesberts to the apparatus and method of ‘139 ODP Claims.
A person of ordinary skill in the art would be motivated to incorporate a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, since it provides a mechanism to deliver greater flexibility and exhibit higher efficiency use of the radio medium since all frames can be sent on their optimum data rates at any given time, thereby increasing the efficiency of the apparatus and method. (Id. at ¶¶ 0041, 0045). 
While the ‘139 ODP Claims and Giesberts discloses the structure as set forth above, including the MAC Header, the ‘139 ODP Claims and Giesberts is silent to the exact components of the MAC Header and their respective orientation to the MAC subframe portions. Specifically, the ‘139 ODP Claims and Giesberts does not disclose the MAC Header comprising an one info field comprising an identifier field associated with the terminal, with the one info field being consecutively placed with the MAC subframe portion; and the one info field being one octet.
However, a MAC Header comprising an one info field which includes an identifier field associated with the terminal; and the one info field being one octet is known in the art. The Examiner finds that Attar, for example, teaches an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar teaches a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, 
    PNG
    media_image5.png
    295
    591
    media_image5.png
    Greyscale
indicating the access terminal. (Id.) In addition, the Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal; and the one info field being one octet as described in Attar to the MAC Header in the apparatus and method of the ‘139 ODP Claims and Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal; and the one info field being one octet. since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Moreover, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part) with a reasonable expectation of success (i.e., Obvious to try).

With respect to the limitations of claims 10, 11, 14, 15, 18, 19, 22 and 23, the Examiner finds that Giesberts discloses the packet being generated by one process and specifically being processed in return by a receiving device. (Giesberts at ¶¶ 0018-0019; 0047-0048). In addition, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13). Since the padding is placed at the end of the combination of the Mac Layer LLC subpacket 311(1) – 311(M), as in the ‘729 Patent, the Examiner finds that Giesberts discloses identifying the presence and a length of the padding required based the size of the combination of the Mac Layer LLC subpackets 301(1) – 301(1) – 301(M) (or 1311(1) – 1311(M)).
The Examiner finds that that it would have been similarly obvious to one of ordinary skill in the art at the time of the invention was made to incorporate n being determined by a base station; and identifying a presence and a length of the padding based on a size of a MAC protocol data unit (PDU) as described in Giesberts in the apparatus and method of the‘139 ODP Claims, Giesberts and Attar.
A person of ordinary skill in the art would be motivated to provide n being determined by a base station; and identifying a presence and a length of the padding based on a size of MAC protocol data unit (PDU), since it provides a mechanism greater flexibility and exhibits higher efficiency use of the radio medium since all frames can be sent on their optimum data rates at any given time, thereby increasing the efficiency of the apparatus and method. (Id. at ¶¶ 0041, 0045).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-24 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Giesberts et al. (U.S. Publication No. 2004/0160984)(“Giesberts”) in view of Attar et al. “Enhanced Forward Traffic Channel MAC Protocol,” QUALCOMM, pp. 1-28, 16 September 2003 (“Attar”). 
With respect to the limitations of claim 9, Giesberts discloses
[a] method for receiving a medium access control (MAC) packet by a terminal in a mobile communication system, the method comprising:  

In this regard, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13). 
receiving a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field


    PNG
    media_image4.png
    618
    1270
    media_image4.png
    Greyscale
In this regard, the Examiner finds that Giesberts discloses a Multi-User MAC Layer packet format. (Id.) Specifically, the Examiner finds that Giesberts illustrates the Multi-User MAC Layer packet format in Figure 3, included below. In analysis of Figure 3 of Giesberts below, the Examiner finds that Giesberts discloses M  MAC Layer LLC subpackets 301(1) – 301(M) being consecutively concatenated. (Id. at Figures 3 and 13) The Examiner finds that Giesberts discloses each M Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)) comprising a MAC Header portion 303(n), or 1314(n), and MAC subframe portion 316(n), or 1315)(n). The Examiner finds that the MAC Headers 303(n), or 1314(n), are placed adjacent to the MAC subframe portion 316(n), or 1315)(n), within the Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)). 
While Giesberts discloses the structure as set forth above, including the MAC Header, Giesberts is silent to the exact components of the MAC Header and their respective orientation to the MAC subframe portions. Specifically, Giesberts  does not disclose the MAC Header comprising an one info field comprising an identifier field associated with the terminal, with the one info field being consecutively placed with the MAC subframe portion.

    PNG
    media_image5.png
    295
    591
    media_image5.png
    Greyscale
However, a MAC Header comprising an one info field which includes an identifier field associated with the terminal is known in the art. The Examiner finds that Attar, for example, teaches an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar teaches a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Moreover, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part) with a reasonable expectation of success (i.e., Obvious to try).
identifying said each one part among the at least n parts, based the identifier field associated with the terminal in the one info field

In this regard, the Examiner finds that Attar teaches a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). The Examiner finds that Attar teaches the m PacketInfo Fields each including a Format portion and MACIndex portion, the latter being the access terminal assigned. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that the “n security Layer Packets” are identified by the MACIndex portions of their complementary “m PacketInfo Fields.” (Id. at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

wherein the one info field is one octet and a padding is placed directly after a last part optionally

In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13).
In addition, the Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field with the one info field being one octet as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field with the one info field being one octet, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 10, Giesberts and Attar teaches and/or renders obvious
wherein n is determined by a base station.

In this regard, the Examiner finds that Giesberts discloses the packet being generated by one process and specifically being processed in return by a receiving device. (Giesberts at ¶¶ 0018-0019; 0047-0048).

With respect to the limitations of claim 11, Giesberts and Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § VI.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13). Since the padding is placed at the end of the combination of the Mac Layer LLC subpacket 311(1) – 311(M), as in the ‘729 Patent, the Examiner finds that Giesberts discloses identifying the presence and a length of the padding required based the size of the combination of the Mac Layer LLC subpackets 301(1) – 301(1) – 301(M) (or 1311(1) – 1311(M)).

With respect to the limitations of claim 12, Giesberts and Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar teaches the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 13, Giesberts discloses
[a] terminal for receiving a medium access control (MAC) packet in a mobile communication system, the method comprising: 

In this regard, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13). 
a radio frequency (RF) unit;

As set forth supra, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Id.) The Examiner finds that an access terminal receiving the MAC Protocol information transmitted from the access network would have an RF unit to receive the MAC Protocol information. To support the Examiner’s position, the Examiner finds that Giesberts discloses the physical device being a radio having a receiver to reconstruct the data sequences. The Examiner finds the data sequences are provided in accordance with the 802.11-compliant WAN which inherently utilizes radio frequencies. (Id. at ¶¶ 0008-0010, 0012-0013, 0044-0045, 0064-0066, 0091, 0095).
a controller configured to: 
receive, via the RF unit, the MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field, and
identify said each one part among the at least n parts, based on the identifier field associated with the terminal in the one info field

As set forth supra, and with respect to claim 13, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § V.B.(1) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 13 is indefinite. (See § VI.B supra). In this light, and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘controller …’ as hardware/software receiving MAC packet including at least n parts on a channel…, and extracting said each part of the at least n parts based upon the identifier field, respectively.

    PNG
    media_image4.png
    618
    1270
    media_image4.png
    Greyscale
From this perspective, the Examiner finds that Giesberts explicitly discloses the embodiments of the invention being implemented in hardware or hardware/software configurations. (Giesberts at ¶¶ 0110-0111). The Examiner finds that Giesberts discloses the receiver receiving radio frequency MAC layer sequence data. (Id. at ¶¶ 0008-0010, 0012-0013, 0044-0045, 0064-0066, 0091, 0095). The Examiner finds that Giesberts discloses a Multi-User MAC Layer packet format. (Id. at ¶¶ 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13) Specifically, the Examiner finds that Giesberts illustrates the Multi-User MAC Layer packet format in Figure 3, included below. In analysis of Figure 3 of Giesberts below, the Examiner finds that Giesberts discloses M  MAC Layer LLC subpackets 301(1) – 301(M) being consecutively concatenated. (Id. at Figures 3 and 13) The Examiner finds that Giesberts discloses each M Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)) comprising a MAC Header portion 303(n), or 1314(n), and MAC subframe portion 316(n), or 1315)(n). The Examiner finds that the MAC Headers 303(n), or 1314(n), are placed adjacent to the MAC subframe portion 316(n), or 1315)(n), within the Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)). 
While Giesberts discloses the structure as set forth above, including the MAC Header, Giesberts is silent to the exact components of the MAC Header and their respective orientation to the MAC subframe portions. Specifically, Giesberts does not disclose the MAC Header comprising an one info field comprising an identifier field associated with the terminal, with the one info field being consecutively placed with the MAC subframe portion.

    PNG
    media_image5.png
    295
    591
    media_image5.png
    Greyscale
However, a MAC Header comprising an one info field which includes an identifier field associated with the terminal is known in the art. The Examiner finds that Attar, for example, teaches an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar teaches a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Moreover, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part) with a reasonable expectation of success (i.e., Obvious to try).
With respect to the identifying step, the Examiner finds that Attar teaches a Multi-User MAC Layer packet format. (Attar at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). The Examiner finds that Attar teaches the m PacketInfo Fields each including a Format portion and MACIndex portion, the latter being the access terminal assigned. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4)). The Examiner finds that the “n security Layer Packets” are identified by the MACIndex portions of their complementary “m PacketInfo Fields” and respectfully extracted.” (Id. at §§ 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
wherein the one info field is one octet and a padding is placed directly after a last part optionally.

In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13).
In addition, the Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field with the one info field being one octet as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field with the one info field being one octet, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 14, Giesberts and Attar teaches and/or renders obvious
wherein n is determined by a base station.

In this regard, the Examiner finds that Giesberts discloses the packet being generated by one process and specifically being processed in return by a receiving device. (Giesberts at ¶¶ 0018-0019; 0047-0048).

With respect to the limitations of claim 15, Giesberts and Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § VI.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13). Since the padding is placed at the end of the combination of the Mac Layer LLC subpacket 311(1) – 311(M), as in the ‘729 Patent, the Examiner finds that Giesberts discloses identifying the presence and a length of the padding required based the size of the combination of the Mac Layer LLC subpackets 301(1) – 301(1) – 301(M) (or 1311(1) – 1311(M)).

With respect to the limitations of claim 16, Giesberts and Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar teaches the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 17, Giesberts discloses
[a] method for transmitting a medium access control (MAC) packet by a base station in a mobile communication system, the method comprising:  

In this regard, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13). 
generating a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in said each part, and an identifier field associated with the terminal is included in the one info field


    PNG
    media_image4.png
    618
    1270
    media_image4.png
    Greyscale
In this regard, the Examiner finds that Giesberts discloses a Multi-User MAC Layer packet format. (Id.) Specifically, the Examiner finds that Giesberts illustrates the Multi-User MAC Layer packet format in Figure 3, included below. In analysis of Figure 3 of Giesberts below, the Examiner finds that Giesberts discloses M  MAC Layer LLC subpackets 301(1) – 301(M) being consecutively concatenated. (Id. at Figures 3 and 13) The Examiner finds that Giesberts discloses each M Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)) comprising a MAC Header portion 303(n), or 1314(n), and MAC subframe portion 316(n), or 1315)(n). The Examiner finds that the MAC Headers 303(n), or 1314(n), are placed adjacent to the MAC subframe portion 316(n), or 1315)(n), within the Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)). 
While Giesberts discloses the structure as set forth above, including the MAC Header, Giesberts is silent to the exact components of the MAC Header and their respective orientation to the MAC subframe portions. Specifically, Giesberts  does not disclose the MAC Header comprising an one info field comprising an identifier field associated with the terminal, with the one info field being consecutively placed with the MAC subframe portion.
However, a MAC Header comprising an one info field which includes an identifier field associated with the terminal is known in the art. The Examiner finds that Attar, for example, teaches an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included above. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar teaches a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In 
    PNG
    media_image5.png
    295
    591
    media_image5.png
    Greyscale
addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Moreover, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part) with a reasonable expectation of success (i.e., Obvious to try).
 transmitting the MAC packet including the at least n parts on a channel,

In this regard, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13). 
wherein the one info field is one octet and a padding is placed directly after a last part optionally

In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13).
In addition, the Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field with the one info field being one octet as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field with the one info field being one octet, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 18, Giesberts and Attar teaches and/or renders obvious
wherein n is determined by the base station.

In this regard, the Examiner finds that Giesberts discloses the packet being generated by one process and specifically being processed in return by a receiving device. (Giesberts at ¶¶ 0018-0019; 0047-0048).

With respect to the limitations of claim 19, Giesberts and Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of a MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § VI.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13). Since the padding is placed at the end of the combination of the Mac Layer LLC subpacket 311(1) – 311(M), as in the ‘729 Patent, the Examiner finds that Giesberts discloses identifying the presence and a length of the padding required based the size of the combination of the Mac Layer LLC subpackets 301(1) – 301(1) – 301(M) (or 1311(1) – 1311(M)).

With respect to the limitations of claim 20, Giesberts and Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar teaches the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 21, Attar discloses
[a] base station for transmitting a medium access control (MAC) packet in a mobile communication system, the base station comprising: 

In this regard, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13). 
a transmission/reception unit; and

As set forth supra, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Id.) The Examiner finds that an access terminal receiving the MAC Protocol information transmitted from the access network would have an RF unit to receive the MAC Protocol information. To support the Examiner’s position, the Examiner finds that Giesberts discloses the physical device being a radio having a receiver to reconstruct the data sequences. The Examiner finds the data sequences are generated, transmitted, and received in accordance with the 802.11-compliant WAN which inherently utilizes radio frequencies. (Id. at ¶¶ 0008-0010, 0012-0013, 0044-0045, 0064-0066, 0091, 0095).
a controller configured to: 
generate a MAC packet including at least n parts on a channel, wherein n is a natural number, each part of the at least n parts is consecutively concatenated, one info field and one packet are consecutively placed in one part, and an identifier field associated with the terminal is included in the one info field, and
transmit the MAC packet including the at least n parts on a channel,

As set forth supra, and with respect to claim 21, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § V.B.(2) supra). In addition, the Examiner finds that Functional Phrase 2 as recited in claim 21 is indefinite. (See § VI.B supra). In this light, and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘controller …’ as hardware/software generating a MAC packet in the format resembling Figure 9 and transmitting it, or its equivalent, respectively.9 (See § V.B.(2) supra)
From this perspective, the Examiner finds that Giesberts explicitly discloses the embodiments of the invention being implemented in hardware or hardware/software configurations. (Giesberts at ¶¶ 0110-0111). The Examiner finds that Giesberts discloses the Stations (STA) or access points (AP) transmitting radio frequency MAC layer sequence data. (Id. at ¶¶ 0008-0010, 0012-0013, 0044-0045, 0064-0066, 0091, 0095). The Examiner finds that Giesberts discloses a Multi-User MAC Layer packet format. (Id. at ¶¶ 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13) Specifically, the Examiner finds that Giesberts illustrates the Multi-User MAC Layer packet format in Figure 3, included below. In analysis of Figure 3 of Giesberts below, the Examiner finds that Giesberts discloses M  MAC 
    PNG
    media_image4.png
    618
    1270
    media_image4.png
    Greyscale
Layer LLC subpackets 301(1) – 301(M) being consecutively concatenated. (Id. at Figures 3 and 13) The Examiner finds that Giesberts discloses each M Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)) comprising a MAC Header portion 303(n), or 1314(n), and MAC subframe portion 316(n), or 1315)(n). The Examiner finds that the MAC Headers 303(n), or 1314(n), are placed adjacent to the MAC subframe portion 316(n), or 1315)(n), within the Mac Layer LLC subpacket 301(1) – 301(M) (or 1311(1) – 1311(M)). 
While Giesberts discloses the structure as set forth above, including the MAC Header, Giesberts is silent to the exact components of the MAC Header and their respective orientation to the MAC subframe portions. Specifically, Giesberts does not disclose the MAC Header comprising an one info field comprising an identifier field associated with the terminal, with the one info field being consecutively placed with the MAC subframe portion.

    PNG
    media_image5.png
    295
    591
    media_image5.png
    Greyscale
However, a MAC Header comprising an one info field which includes an identifier field associated with the terminal is known in the art. The Examiner finds that Attar, for example, teaches an apparatus and method utilizing Forward Traffic Channel MAC protocol for an access network to transmit and an access terminal to receive the Forward Traffic Channel. (Attar at §§ 1.1.1.3; 1.1.4.2; 1.1.5.2; 1.1.6.1; 1.1.6. (pp. 6-7, 10-11)). Specifically, the Examiner finds that Attar illustrates the Multi-User MAC Layer packet format in Figure 1.1.6.1-4, included below. In analysis of Figure 1.1.6.1-4 of Attar below, the Examiner finds that Attar teaches a MAC Header portion including “m Packet Info Fields” and “n Length Fields.” (Id.) In addition, the Examiner finds that Attar discloses the “m Packet Info Fields” having an identifier filed, MACIndex, indicating the access terminal. (Id.) 
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an identifier filed indicating the access terminal, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)
Moreover, the Examiner finds it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The Examiner finds that the ‘729 Patent has not disclosed any criticality for the claim limitation. (See ‘729 Patent at c.10, l.27 – c.11, l.8; see Figures 6A, 6B).
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”), would lead to anticipated success. (See MPEP § 2143.I.E). That is, since Attar explicitly teaches the utilization of a Multi-User MAC Layer packet format including a MAC Header, with “m Packet Info Fields” and “n Length Fields” therein, to provide an enhanced Forward Traffic Channel MAC protocol, Attar teaches that one of ordinary skill in the art could have pursued the known potential solutions (i.e., modify the placement of “Packet Info Field” structure from the left side of the MAC Header structure to the right side of the MAC Header structure to attain the “Packet Info Field” on the right end of the MAC Header, and the “Packet Info Field” and one packet being consecutively placed in each part) with a reasonable expectation of success (i.e., Obvious to try).
With respect to the transmitting step, the Examiner finds that Giesberts discloses an apparatus and method utilizing MAC protocol for an access network to transmit and an access terminal (Stations (STA) or access points (AP)) to receive the MAC Protocol information. (Giesberts at ¶¶ Abstract; 0007-0008, 0012, 0018-0019, 0044-0045, 0047-0050, 0061, 0084; see Figures 3, 13; also see ¶¶ 0008-0010, 0012-0013, 0044-0045, 0064-0066, 0091, 0095 for receiving/transmitting functionality of MAC layer packet).
wherein the one info field is one octet and a padding is placed directly after a last part optionally

In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13).
In addition, the Examiner finds that Attar teaches the MAC Layer Header being octet aligned and each of the m PacketInfo Fields being one octet. (Attar at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6; and see Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field with the one info field being one octet as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field with the one info field being one octet, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

With respect to the limitations of claim 22, Attar teaches and/or renders obvious
wherein n is determined by the base station.

In this regard, the Examiner finds that Giesberts discloses the packet being generated by one process and specifically being processed in return by a receiving device. (Giesberts at ¶¶ 0018-0019; 0047-0048).

With respect to the limitations of claim 23, Attar teaches and/or renders obvious
wherein a presence and a length of the padding are identified based on a size of a MAC protocol data unit (PDU).

As set forth supra, the Examiner finds that the recited MAC-PDU structure is indefinite. (See § VI.B, supra). Subsequently, and as set forth supra, the Examiner construes a MAC-PDU as a multiuser packet.
In this regard, the Examiner finds that Giesberts discloses placing padding directly after the last part optionally. (Giesberts at ¶ 0084; see Figure 13). Since the padding is placed at the end of the combination of the Mac Layer LLC subpacket 311(1) – 311(M), as in the ‘729 Patent, the Examiner finds that Giesberts discloses identifying the presence and a length of the padding required based the size of the combination of the Mac Layer LLC subpackets 301(1) – 301(1) – 301(M) (or 1311(1) – 1311(M)).

With respect to the limitations of claim 24, Attar teaches and/or renders obvious
wherein a transmission format is further included in the one info field.

In this regard, the Examiner finds that Attar teaches the m PacketInfo Field comprising a “format” field being set to the Connection Layer format of the ith Security Layer packet in the MAC Layer packet. (Id. at § 1.1.6.1 (p. 11; see Tables 1.1.6.1-5 – 1.1.6.1.6 and Figure 1.1.6.1-4).
The Examiner finds that that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field as described in Attar to the MAC Header in the apparatus and method of Giesberts.
A person of ordinary skill in the art would be motivated to incorporate the MAC Header including one info field and a length field, with the one info field having an transmission format field, since it provides a mechanism to allow for transmission of data utilizing “Forward Traffic Channel MAC Protocol,” thereby increasing the efficiency of the apparatus and method. (Id. Title; § 1.1.1). In other words, such a modification would have provided an apparatus and method utilizing Forward Traffic Channel MAC protocol that includes the proper formatting, transmitting and receiving of data over an access network, thereby increasing operational efficiency of the system. (Id.)

Response to Arguments
Oath/Declaration Objection(s)
With respect to the Reissue Oath/Declaration Objection, the April 2022 Applicant Response has been fully considered and is persuasive. (See April 2022 Applicant Response at § III). Specifically, the Examiner finds that the invention is directed to Figure 9A, and not Figure 6A. Thus, the objections to the reissue Oath/Declaration is withdrawn.
Specification Objection(s) 10
With respect to the Specification Objections, the April 2022 Applicant Response, including the April 2022 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See April 2022 Applicant Response at § IV).
However, in light of the April 2022 Applicant Response, the April 2022 Spec Amendment, and the ‘729 Patent Drawings, the Examiner finds that there are outstanding specification objection issues still present. (See § IV supra). 
Drawings Objection(s)
With respect to the Drawings Objections, the April 2022 Applicant Response, including the April 2022 Spec Amendment and “Remarks,” has been fully considered and is persuasive. (See April 2022 Applicant Response at § V).
Claim Objection(s)
With respect to the Claim Objections, the April 2022 Applicant Response, including the April 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See April 2022 Applicant Response at § VI).
Claim Interpretation - 35 U.S.C. § 112, Sixth Paragraph, Invocation
Applicant contends that “a processor configured to…” is a structural element. (See April 2022 Applicant Response at § VII). Applicant further contends that the claim amendment from “a processor configured to…” to instead “a controller configured to…” further renders the claim requirement a structural element. (Id.) 

The Examiner respectfully disagrees. With respect to the instant ‘617 Cont Reissue Application, the Examiner finds that the case law cited (i.e., Ex Parte Cutlip) is not relevant to the instant ‘617 Cont Reissue Application examination because the instant Final Office Action does not include a 35 U.S.C. 101 rejection.
In addition, while the Examiner recognizes that an off-the-shelf processor and off-the-shelf memory are structure. The Examiner finds that however Applicant has not claimed an off-the-shelf processor nor an off-the-shelf memory unit.  The Examiner finds that Applicant’s claimed a processor and memory that require ‘special programming.’ Additionally, the Examiner finds that:
The present invention relates generally to an apparatus and method for transmitting / receiving data in a mobile communication system. In particular, the present invention relates to an apparatus and for transmitting / receiving packet data in a mobile communication system.

‘729 Patent. C1:L27-32

The Examiner finds that a processor element configured to perform a function without the claim requirement of structure and with memory having instructions thereon to perform a function may invoke 35 U.S.C. § 112, sixth paragraph. To support the Examiner’s position, the Examiner finds that the PTAB issued a decision in Ex Parte Lakkala (Appeal 2011-001526, U.S. Application No. 10/949,568, issued 13 March 2013 (“Lakkala”)) in which “a processor configured to…” is deemed to invoke 35 U.S.C § 112, sixth paragraph. (See Lakkala at 6-13). In Lakkala, the PTAB specifically found that it takes more than a “generic computer” to perform the functions of the processor. (Id. at 9-13). 
In addition, the Court finds that “[i]n cases involving a computer-implemented invention in which the inventor has invoked means-plus-function claiming, this court [the Federal Circuit] has consistently required that the structure disclosed in the specification be more than simply a general purpose computer or microprocessor.” Aristocrat Techs. v. Intl. Game Tech., 521 F.3d 1328, 1333, 86 USPQ2d 1235, 1239 (Fed. Cir. 2008). In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112, sixth paragraph, if it recites function without reciting sufficient structure for performing that function.
From this perspective, the Examiner finds that the recitation to “a processor configured to…” in the instant ‘139 Reissue Application will be analyzed based upon the same premise. In the instant ‘139 Reissue Application, the Examiner finds that a generic processor would not be able to generate the MAC Packet structure as recited without instructions on the processor to generate and respectively transmit the MAC Packet structure. Similarly, the Examiner finds that a generic processor would also not be able to receive a MAC Packet structure from a specific access network transceiver without certain required programming protocols on the processor to receive and process the MAC Packet structure. From this perspective, the Examiner finds that more than a generic off the shelf processor is required for claims 13-16 and 21-24 as evidenced by the algorithms that would be required to configure a generic off the shelf processor to generate, transmit and receive the MAC Packet structure. 
The Examiner finds that the same analysis applies to a controller. The Examiner finds that more than a generic off the shelf controller is required for claims 13-16 and 21-24 as evidenced by the algorithms that would be required to configure a generic off the shelf controller to generate, transmit and receive the MAC Packet structure.
In summary, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112(f) if it recites function without reciting sufficient structure for performing that function.
Thus, the Examiner concludes and maintains that the “controller” elements, as recited in claims 9-16 and 21-24, do invoke 35 U.S.C. § 112, sixth paragraph, and will be examined as such. 
35 U.S.C. § 112 Rejections
35 U.S.C. § 112, First Paragraph, Rejections
Applicant contends that the amendment to claims 21-24 do not require “a transmitter that is separate and/or distinct from the processor that transmits the MAC packet. “(See April 2022 Applicant Response at § VIII, pp.15-16). 

The Examiner respectfully disagrees. The Examiner finds that the plain language of the claim makes clear that the claimed “transmission/reception unit” is distinct from the claimed “controller.” For example, the claim requires “a controller configured to generate the MAC packet… and transmit, via the transmission/reception unit, the MAC packet….” As a component that transmits “via the transmission/reception unit,” the “controller” cannot be, and is not, a component of the transmission/reception unit. As discussed above, the ‘729 Patent support such a delineation of the claim element requirements. (See § VI.A.(1) supra). 
Thus, in view of the ‘729 Patent, the Examiner concludes that the ‘729 Patent has insufficient support for the new claim limitation of the base station comprising: a transmission/reception unit; and a controller and configured to: generate a MAC packet…; and transmit, via the transmission/reception unit, the MAC packet.

Applicant contends that the Jan 2022 Non-Final Office Action sufficiently pointed to sections of the ‘729 Patent so that one of ordinary skill in the art can ascertain what “a MAC protocol data unit (PDU)” is. (See April 2022 Applicant Response at § VIII, pp.17-19).

The Examiner respectfully disagrees. While the Examiner does agree that the ‘729 Patent explicitly describes packet size being determined using format or protocol information, the Examiner finds that the ‘729 Patent does not sufficiently describe the relationship of the format or protocol information to a particular MAC protocol data unit (PDU). To support the Examiner’s position, the Examiner finds that Figures 2A, 3A, 6A and 9A disclose various modified formats of the invention. (‘729 Patent at c.6, ll.31-33, 38-40, 50-52, 62-64). However, the Examiner finds insufficient disclosure to these elements defining a particular unit, only to the elements defining a particular MAC packet with padding included. In addition, the Examiner finds that the padding is placed in different places in the different embodiments. (See Figures 2A, 3A, 6A and 9A). Thus, the MAC packet is not disclosed as a unit until after the padding is placed where necessary.
Thus, in view of the ‘729 Patent, the Examiner concludes that the ‘729 Patent has insufficient support for the new claim limitation of identifying a presence and a length of the padding based on a size of a MAC protocol data unit (PDU).

35 U.S.C. § 112, Second Paragraph, Rejections
With respect to the 35 U.S.C. § 112, Second Paragraph, Rejection, the April 2022 Applicant Response, including the April 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See April 2022 Applicant Response at § IX, pp.18-20). Thus, the 35 U.S.C. § 112, Second Paragraph, Rejections of claims 9, 13, 17 and 21 provided in the Jan 2022 Non-Final Office Action at 22-24 are withdrawn.

With respect to the “MAC PDU” claim requirement, the Examiner finds this contention is the same as provide by Applicant. (See April 2022 Applicant Response at §§ IX, p.20).
The Examiner respectfully disagrees. The Examiner finds this contention the same the same as previously set forth by Applicant. (April 2022 Applicant Response at § VIII, pp.17-19). Thus, the Examiner finds this argument addressed above. (See § X.F.(1) supra).

In addition, in light of the invocation of 35 U.S.C. § 112, sixth paragraph and the April 2022 Claim Amendment, the Examiner finds that outstanding 35 U.S.C. § 112, second paragraph, rejections are still present in the instant ‘617 Cont Reissue Application. (See § VI.B supra).
35 U.S.C. § 251 Rejections
Oath/Declaration Rejection
With respect to the Reissue Oath/Declaration rejection, the April 2022 Applicant Response has been fully considered and is persuasive. (See April 2022 Applicant Response at § III). Specifically, the Examiner finds that the invention is directed to Figure 9A, and not Figure 6A. Thus, the rejection based upon a defective reissue Oath/Declaration is withdrawn.

New Matter
Applicant contends that the ‘729 Patent provides support for the new claim limitations (See April 2022 Applicant Response at § X).

The Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth by Applicant. (See April 2022 Applicant Response at § VIII). Thus, the Examiner finds this argument addressed above. (See § X.F.(1) supra).
Obvious Double Patenting Rejections
With respect to the rejection on the ground of nonstatutory double patenting, Applicant did not provide any substantive arguments and requested that the rejection be held in abeyance. Therefore, the nonstatutory double patenting rejection is maintained. (See § VIII supra).
35 U.S.C. § 103 Rejections
Independent Claims 9, 13, 17 and 21
Applicant’s arguments, see April 2022 Applicant Response at § XII, pp.24-28, with respect to the rejection(s) of: claim(s) 9, 13, 17 and 21 over Attar have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made in further view of Giesberts et al. (U.S. Publication No. 2004/0160984)(“Giesberts”). Specifically, the Examiner finds that Giesberts, for example, teaches a Multi-User MAC Layer packet format comprising numerous MAC Layer subpackets being consecutively concatenated with each MAC Layer subpacket including a MAC Header and MAC subframe portion therein (See § IX.A.supra).
Dependent Claims 10-12, 14-16, 18-20 and 22-24
Applicant contends that “[b]ecause the applied references fail to disclose or render obvious the features presently recited in independent claims 9, 13, 17 and 21, dependent claims 10-12, 14-16, 18-20 and 22-24 are patentable for at least the reasons that claims 9, 13, 17 and 21 are patentable, as well as for the additional features recited therein.” (See April 2022 Applicant Response at 28). 

The Examiner respectfully disagrees. The Examiner finds no specific arguments to the additional features, only to the previous combination failing to disclose or render obvious the claimed limitations. The Examiner finds this contention the same as previously set forth by Owner. (April 2022 PO Response at § IX). Thus, the Examiner finds this argument addressed above. (See § X.I.(1) supra).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Because this application is now final, Applicant are reminded of the USPTO’s after final practice as discussed in MPEP §714.12 and §714.13 and that entry of amendments after final is not a matter of right.  “The refusal of an examiner to enter an amendment after final rejection of claims is a matter of discretion.”  In re Berger, 279 F.3d 975, 984, 61 USPQ2d 1523, 1529 (Fed. Cir. 2002) (citations omitted).  Furthermore, suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  Unless stated otherwise by an express indication that a claim is “allowed,” exemplary claim language provided by the Examiner to overcome a particular rejection or to change claim interpretation has not been addressed with respect to other aspects of patentability (e.g. §101 patentable subject matter, §112, first paragraph written description and enablement, §112, second paragraph indefiniteness, and §102 and §103, prior art).  Therefore, any claim amendment submitted under 37 C.F.R. §1.116 that incorporates an Examiner suggestion or example or simply changes claim interpretation will nevertheless require further consideration and/or search and a patentability determination as noted above.

Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.   To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘729 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘729 Patent.  Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘729 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227. The examiner can normally be reached Monday-Friday 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      






Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                            
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                           


SJR
5/18/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stand rejected under 35 U.S.C. 112, second paragraph, 103(a), 251 and Obvious Double Patenting; and claims 11, 15, 19 and 21-24 stand rejected under 112, first paragraph.
        2 Applicant had been given actual notice of the potential of the below specification antecedent basis objection. (See Jan 2022 Non-Final Office Action at § XIV, p.56, ¶ 0003).
        3 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘controller,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        4 The Examiner finds that Applicant asserted that Figures 9A and 9B is the embodiment to which the ‘617 Cont Reissue Application is based. (See April 2022 Applicant Response at § III).
        5 The Examiner finds that this is confirmed by Applicant. (See April 2022 Applicant Response at § III).
        6 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘controller,’ the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        7 The Examiner finds that Applicant asserted that Figures 9A and 9B is the embodiment to which the ‘617 Cont Reissue Application is based. (See April 2022 Applicant Response at § III).
        8 The Examiner finds that this is confirmed by Applicant. (See April 2022 Applicant Response at § III).
        9 The Examiner finds that Applicant asserted that Figures 9A and 9B is the embodiment to which the ‘617 Cont Reissue Application is based. (See April 2022 Applicant Response at § III).
        10 Applicant had been given actual notice of the potential of the below specification antecedent basis objection. (See Jan 2022 Non-Final Office Action at § XIV, p.56, ¶ 0003).